Order entered February 11, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01125-CV

              IN THE INTEREST OF S.C. AND K.C., CHILDREN, Appellant

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-16417

                                             ORDER
       Before the Court is appellant’s February 6, 2019 first amended unopposed motion for

extension of time to file appellant’s brief. By order dated February 7, 2019, the Court suspended

all briefing deadlines in this proceeding.    Accordingly, we DENY AS MOOT appellant’s

motion for extension.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE